IN THE COURT OF APPEALS OF TENNESSEE

                               AT NASHVILLE                 FILED
                                                            December 3, 1998

                                                         Cecil W. Crowson
BILLY FLOWERS                         )                 Appellate Court Clerk
and AMY FLOWERS,                      )      HICKMAN CHANCERY
                                      )
      Plaintiffs/Appellants           )      NO. 01A01-9806-CH-00315 and
                                      )      NO. 01A01-9806-CH-00286
v.                                    )      (consolidated cases)
                                      )
CHARLES R. HORNER and                 )      DONALD P. HARRIS,
REBA M. HORNER,                       )      CHANCELLOR
                                      )
      Defendants/Appellees            )      AFFIRMED




Douglas Thompson Bates, Centerville, for Appellants.
Allston Vander Horst, Centerville, for Appellees.


                MEMORANDUM OPINION

                                             INMAN, Senior Judge

      This controversy may, perhaps, be described as a boundary dispute.

      The development of Riverview Estates Subdivision began in 1971 with the

recordation of a plat which provided for a cul-de-sac fifty feet in width centered

on the West boundary of Lot 23.

      The physical location of the cul-de-sac was moved about 183 feet

westwardly sometime between 1971 and 1974, and the description of Lot 23 was

enlarged by the inclusion of a strip 30 feet wide and 133 feet long. The recorded

plat was not amended to reflect the relocated cul-de-sac.

      Lot 23 was acquired by the plaintiffs in 1995 following three mesne

conveyances each of which references “Lot 23, Riverview Estates Subdivision,

Section D, as surveyed by Lonnie Gilliam, Dec. 29, 1971,” but each conveyance

included the 30 X 133 tract.
        The plaintiffs insist that the location of the cul-de-sac is fixed by the

recorded plat, and not by the metes and bounds description in her and his

predecessors’ deeds.

        The defendants own Lot 22, and they insist that the metes and bounds

descriptions control, superimposed upon the significant physical location of the

cul-de-sac, plain for all to see.

         The trial judge agreed with the defendants, holding that the plaintiffs failed

to prove that they relied on the recorded plat in any way in purchasing Lot 23.

         This case is peculiarly one for affirmance pursuant to Rule 10, Rules of the

Court of Appeals.1

         The judgment is affirmed at the costs of the appellants.



                                                     _______________________________
                                                     William H. Inman, Senior Judge
CONCUR:



_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Herschel P. Franks, Judge




        1
           Affirm ance W ithout O pinion - M emor andum Opinio n. (b) The Court, w ith the con currenc e of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated “MEMORA NDUM OPINION ,” shall not be published, and shall not be cited or
relied on fo r any reas on in a su bseque nt unrelate d case. [A s amen ded by order filed April 22 , 1992.]

                                                       2